USCA11 Case: 19-11218    Date Filed: 02/12/2021   Page: 1 of 2



                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11218
                        ________________________

                   D.C. Docket No. 1:18-cr-20538-FAM-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

ADEMOLA O. ADEBAYO,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (February 12, 2021)


Before WILSON, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-11218       Date Filed: 02/12/2021    Page: 2 of 2



      Appellant-Defendant Ademola Adebayo appeals his convictions for one

count of conspiracy to commit health care fraud and wire fraud in violation of 18

U.S.C. § 1349, three counts of health care fraud in violation of 18 U.S.C. § 1347,

and one count of conspiracy to commit money laundering in violation of 18 U.S.C.

§ 1956(h). He argues that the district court erred in denying his motion for a

judgment of acquittal and/or a motion for a new trial. He also appeals the district

court’s decision to admit certain government exhibits during trial; the district

court’s application of the special skill and sophisticated means enhancements

under sections 3B1.3 and 2B1.1(b)(10) of the Sentencing Guidelines; and the

district court’s order of restitution. After reviewing the briefs and the record, and

with the benefit of oral argument, we conclude that Adebayo’s arguments are

without merit. We find the district court’s rulings to be well-reasoned and affirm

as to each issue.

      AFFIRMED.




                                           2